United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Redding, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Debbie Sears, for the appellant
Office of Solicitor, for the Director

Docket No. 11-1778
Issued: September 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 28, 2011 appellant, through her representative, filed a timely appeal from April 7
and July 14, 2011 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish additional conditions
caused or aggravated by the accepted August 23, 2004 employment injury or other factors of her
federal employment.
On appeal, appellant’s representative asserts that OWCP did not consider all evidence
submitted before rendering its decisions, erred in finding that the weight of the medical evidence
rested with OWCP’s medical adviser, did not analyze the reports of the second-opinion
physicians and that the decisions did not comport with 20 C.F.R. § 10.126 of OWCP regulations.
1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case was previously before the Board.2 In a May 10, 2011 decision, the Board
found that OWCP properly reduced appellant’s compensation to zero, effective December 12,
2008, under 5 U.S.C. § 8113(b), but she was entitled to monetary compensation beginning
December 17, 2008 due to the results of a functional capacity evaluation of January 22, 2009.
The Board also found that OWCP properly denied a merit review of the claim under 5 U.S.C.
§ 8128(a).3 The law and the facts of the previous Board decision are incorporated herein by
reference.
Appellant continued to receive wage-loss compensation on the periodic compensation
rolls. On May 3, 2010, through her representative, she requested that additional conditions be
accepted as employment related. These included: degenerative joint disease of the
glenohumeral joint; subacromial bursitis; bicipital tendinitis; subacromial impingement
syndrome; aggravation of sleep disorder; and major depression, single episode, severe. To
support this claim, appellant submitted copious medical evidence dating from October 15, 2003.4
In May 2010, OWCP referred appellant to Dr. Stephen Ramondino, a Board-certified
psychiatrist, and Dr. Aubrey A. Swartz, Board-certified in orthopedic surgery, for secondopinion evaluations. Both physicians noted their review of the statement of accepted facts and
medical record and described appellant’s complaints. In a June 11, 2010 report, Dr. Ramondino
described testing and examination results. He diagnosed major depressive episode, single and
moderate severity; anxiety disorder, not otherwise specified; insomnia; chronic neck, back and
shoulder pain, per appellant’s report. Dr. Ramondino advised that it appeared that her
psychiatric condition started after the August 2004 work injury and appeared to accelerate and
increase in severity after she returned to full-time work in 2007.
In a July 23, 2010 report, Dr. Swartz noted physical examination findings. He diagnosed
chronic cervical spondylosis with multilevel degenerative disc disease of the cervical spine and
advised that she had degenerative changes in both shoulders, the right arm and hand,
2

On August 23, 2004 appellant, a letter carrier, sustained injuries to her cervical spine when her postal vehicle
was rear ended. She returned to modified duty for four hours daily on October 26, 2004 and missed intermittent
periods thereafter. On October 3, 2007 appellant began an eight-hour workday. She stopped work on October 5,
2007, did not return and was placed on the periodic compensation rolls. The 2004 injury, adjudicated by OWCP
under File No. xxxxxx831, was accepted for cervical strain/sprain, aggravation of degenerative disc disease and
cervicalgia. OWCP also accepted cervical spondylosis at Form C4-7, aggravation of cervical degenerative disc
disease and cervical radiculopathy, adjudicated under File No. xxxxxx601, bilateral shoulder strains, adjudicated
under File No. xxxxxx600, bilateral carpal tunnel syndrome, adjudicated under File No. xxxxxx602; and right
shoulder strain and aggravation of cervical degenerative disc disease, adjudicated under File No. xxxxxx142. All
claims were doubled, with File No. xxxxxx601 becoming the master file. By order dated April 29, 2008, Docket
No. 08-97, the Board dismissed appellant’s appeal under File No. xxxxxx831 because there was no OWCP decision
over which the Board had jurisdiction.
3

Docket No. 10-1725 (issued May 10, 2011).

4

This medical evidence included diagnostic studies and reports from Lynne Fiore, Ph.D., a psychologist,
Dr. Jay S. Roitman, an attending Board-certified family physician, and Dr. James D. Tate, a Board-certified
neurosurgeon.

2

permanently aggravated by employment factors and that her sleep disturbances were aggravated
by the employment injuries.
The physicians provided reports dated June 11 and July 23, 2010 respectively. On
September 20, 2010 Dr. James D. Tate, an attending Board-certified neurosurgeon, requested
authorization for an anterior fusion procedure at C4-5 with iliac graft.
On November 29, 2010 OWCP requested that Dr. Arthur S. Harris, OWCP’s medical
adviser, who is a Board-certified orthopedic surgeon, review the record and provide an opinion
as to whether the proposed surgery should be authorized and whether appellant had additional
employment-related conditions. In reports dated December 4 and 21, 2010, Dr. Harris stated that
he had reviewed the entire medical record and statement of accepted facts. He discussed the
medical evidence, noting Dr. Swartz’s report and the accepted conditions. Dr. Harris indicated
that the diagnoses of cervical radiculopathy and cervical disc bulging with degeneration at C4-5,
C5-6 and C6-7 were established and that the requested cervical fusion should be authorized.
He concluded that he felt the accepted conditions adequately addressed appellant’s
employment-related residuals and did not support accepting additional conditions. On March 22,
2011 Dr. Tate performed the authorized cervical procedure.
By decision dated April 7, 2011, OWCP found that the weight of the medical evidence
rested with the opinion of Dr. Harris, OWCP’s medical adviser and denied appellant’s claim to
expand the accepted conditions.
On April 11, 2011 appellant requested reconsideration. Her representative prepared an
18-page pleading in which she asserted that OWCP erred in finding that the weight of the
medical evidence rested with the opinion of Dr. Harris, and asked that his medical reports be
excluded from the record. Appellant maintained that 27 additional conditions should be
accepted5 and submitted additional medical evidence including reports from Dr. Tate and
Dr. Roitman.
In a merit decision dated July 14, 2011, OWCP found that Dr. Harris’ reports need not be
excluded. It noted that the majority of the conditions appellant asked to be accepted had already
been accepted, and again found that the weight of the evidence rested with the opinion of
Dr. Harris, OWCP’s medical adviser.

5

The claimed conditions were: chronic pain; permanent cervical spinal stenosis, moderate/severe, at C4-5, C5-6,
and C6-7; permanent bulging cervical disc at C3-4, C4-5, C5-6 and C6-7; permanent bulging thoracic disc at T1;
permanent degenerative joint disease in the right humeral head; bilateral stiffness of shoulder joints; permanent
chronic pain; permanent spasms; dropping, dominant right hand; uncinate spurring; aggravation chronic pain;
aggravation of permanent cervical spinal stenosis, moderate/severe, at C4-5, C5-6 and C6-7; aggravation of
permanent bulging cervical disc at C3-4, C4-5, C5-6 and C6-7; aggravation of permanent bulging thoracic disc at
T1; aggravation of permanent degenerative joint disease in the right humeral head; aggravation of bilateral stiffness
of shoulder joints; aggravation of permanent chronic pain; aggravation of permanent spasms; aggravation of
dropping, dominant right hand; aggravation of uncinate spurring; aggravation cervical spondylosis with myelopathy;
aggravation brachial neuritis or radiculitis; aggravation major depression; aggravation anxiety state; aggravation
sleep disorder; aggravation rotator cuff syndrome, left shoulder; and aggravation traumatic arthropathy left shoulder.

3

LEGAL PRECEDENT
In determining whether a claimant has discharged his or her burden of proof and is
entitled to compensation benefits, OWCP is required by statute and regulations to make findings
of fact. Section 8124(a) of FECA provides: “OWCP shall determine and make a finding of facts
and make an award for or against payment of compensation.”6 Section 10.126 of OWCP’s
regulations specifically provides that a final OWCP decision “shall contain findings of fact and a
statement of reasons.”7 OWCP procedures further specify that a final decision of OWCP must
include findings of fact and provide clear reasoning which allows the claimant to “understand the
precise defect of the claim and the kind of evidence which would tend to overcome it.”8 These
requirements are supported by Board precedent.9
ANALYSIS
The Board finds this case not in posture for decision because of April 7 and July 14, 2011
OWCP decisions and finds that the decisions do not comport with FECA, OWCP regulations and
procedures and Board case law.
As noted above, in determining whether a claimant has discharged his or her burden of
proof and is entitled to compensation benefits, OWCP is required by statute and regulations to
make findings of fact.10 In the April 7, 2011 decision in which OWCP concluded that appellant
had not established additional conditions, OWCP did not attempt to discuss the medical evidence
submitted by appellant in support of her claim that additional conditions be accepted and did not
discuss the opinions of Dr. Ramondino and Dr. Swartz, the second-opinion examiners. OWCP
merely relied on the opinion of Dr. Harris, OWCP’s medical adviser, stating that he had
reviewed the medical evidence and indicated that the weight of the medical evidence as
contained in this case file does not support the acceptance of any additional conditions. In the
July 14, 2011 merit decision on reconsideration, while OWCP recognized that appellant had
submitted additional medical evidence, the weight of these reports was not assessed. Again,
OWCP did not discuss the second-opinion evaluations and again credited the medical adviser’s
opinion. The decision also stated that “the majority” of the claimed conditions had been

6

5 U.S.C. § 8124(a).

7

20 C.F.R. § 10.126 (1999).

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4(e) (March 1997).

9

See James D. Boller, Jr., 12 ECAB 45 (1960).

10

Supra notes 7 to 10.

4

accepted without further explanation, and the decision also contained language relevant to a
nonmerit decision as a “basis for decision.”11
The Board finds that neither the April 7 nor the July 14, 2011 decision contain sufficient
findings of fact regarding whether any additional conditions were caused by employment factors
or were a consequence of accepted conditions.12
The Board finds that this case is not in posture for a decision as the April 7 and July 14,
2011 decision do not contain sufficient factual findings, explanation or rationale such that the
Board can conduct an informed adjudication of the case on the issue of whether appellant
established that she sustained additional conditions causally related to or a consequence of the
August 23, 2004 employment injury or other employment factors. The case must therefore be
remanded for a de novo decision on the merits of the claim that comports with FECA, decisions
of the Board, and OWCP regulations and procedures.
CONCLUSION
The Board finds this case not in posture for decision.

11

The decision advised that the “Basis for Decision” was that counsel failed to show that OWCP erroneously
applied or interpreted a specific point of lawl, advance a relevant legal argument not previously considered or
submit relevant and pertinent new evidence not previously considered by OWCP. 20 C.F.R. § 10.606(2) (1999).
12

The general rule respecting consequential injuries is that, when the primary injury is shown to have arisen out
of and in the course of employment, every natural consequence that flows from the injury is deemed to arise out of
the employment, unless it is the result of an independent intervening cause, which is attributable to the employee’s
own intentional conduct. The subsequent injury is compensable if it is the direct and natural result of a compensable
primary injury. With respect to consequential injuries, the Board has stated that, where an injury is sustained as a
consequence of an impairment residual of an employment injury, the new or second injury, even though
nonemployment related, is deemed, because of the chain of causation, to arise out of and in the course of
employment and is compensable. S.S., 59 ECAB 315 (2008).

5

ORDER
IT IS HEREBY ORDERED THAT the July 14 and April 7, 2011 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded to OWCP for
proceedings consistent with this decision of the Board.
Issued: September 20, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

